from an order of the Family Court, Oneida County (James R. Griffith, J.), entered January 16, 2008 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Family Court properly granted the petition seeking termination of respondent father’s parental rights on the ground of permanent neglect. The father admitted that he permanently neglected the children, and the evidence at the dispositional hearing supports the court’s determination that the best interests of the children would be served by terminating his parental rights and freeing the children for adoption (see generally Matter of Darlene L., 38 AD3d 552, 554 [2007]). The contentions of the father and the Law Guardian concerning events that occurred subsequent to the dispositional hearing are not properly before us (see Matter of Saafir M., 17 AD3d 1100 [2005]). Present—Martoche, J.P., Fahey, Green and Pine, JJ.